Citation Nr: 0808147	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss for the period from October 14, 2004 to May 30, 
2007, and a rating in excess of 10 percent from May 31, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955, and from June 1955 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In a June 2007 rating decision, the RO increased the 
evaluation of the service-connected bilateral hearing loss to 
10 percent disabling, effective from May 31, 2007.  The issue 
on the decision title page reflects the current status of the 
veteran's claim.

In April 2007, the veteran testified during a personal 
hearing at the RO and, in October 2007, he testified during a 
hearing conducted via video conference before the 
undersigned.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  For the period from October 14, 2004 to May 30, 2007, 
relevant VA audiometric test results show that the veteran 
had Level I hearing loss in his right ear and Level I hearing 
loss in his left ear.

2.  From May 31, 2007, VA audiometric test results show that 
the veteran had Level V hearing loss in his right ear and 
Level I hearing loss in his left ear.


CONCLUSION OF LAW

The schedular criteria for the assignment of a compensable 
disability rating for bilateral hearing loss, for the period 
from October 14, 2004 to May 30, 2007, and a rating in excess 
of 10 percent from May 31, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.7, 4.10, 4.85, 
4.86(b) Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in November 2004 and June 2007, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice that a disability rating and 
effective date will be assigned if the claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  
The veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claim, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, the November 2004 and June 2007 RO letters did 
not meet all of the foregoing requirements described in 
Vasquez-Flores.  However, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit held that, where VA can show that the 
error did not affect the essential fairness of the 
adjudication, VCAA notice errors would not require reversal.  
To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
November 2004 RO letter specifically informed the veteran 
that he should submit evidence showing his service-connected 
disability had increased in severity and proceeded to suggest 
many types of documents and records that would tend to 
demonstrate this worsening.  The veteran was also afforded a 
Statement of the Case dated in January 2006 that specifically 
set forth what is required for a higher evaluation for 
hearing loss.  38 C.F.R. § 4.85, 4.86; Diagnostic Code 6100.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the RO letters and statement of the case forwarded 
to him.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Board also concludes that the evidence indicates that the 
veteran received these documents, noting in particular that 
he responded to the statement of the case by filing his 
substantive appeal the next month.  As well, he testified 
during a personal hearing at the RO in April 2007, and during 
a video conference hearing with the undersigned in October 
2007.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claim after the 
initial decision in this case.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, two pertinent VA audiology 
examination reports, and written statements submitted by the 
veteran and his representative in support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II. Factual Background and Legal Analysis.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's bilateral hearing loss is currently rated as 
noncompensable from October 14, 2004 to May 30, 2007, and as 
10 percent disabling from May 31, 2007 under Diagnostic Code 
6100 of the Rating Schedule.  

The veteran's oral and written statements regarding the 
effect that his service-connected bilateral hearing loss has 
had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2007)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in October 2004, and after June 1999, so 
the new regulations are for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's right ear 
hearing loss pattern fit the requirements of an unusual 
pattern of hearing impairment from May 31, 2007, as set forth 
below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100.

The objective and competent medical evidence of record in 
this case consists of two VA audiological evaluations dated 
in December 2004 and May 2007.  The December 2004 examination 
revealed maximum pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
65
65
70
LEFT

30
30
60
65

Speech audiometry, when indicated, revealed speech 
recognition ability of 94 percent in the veteran's right ear 
and 96 percent in his left ear.

The May 2007 VA audiology examination revealed maximum pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
70
60
65
LEFT

40
40
65
65

Speech audiometry, when indicated, revealed speech 
recognition ability of 92 percent in the veteran's right ear 
and 96 percent in the veteran's left ear.

Upon review of the probative evidence, the Board notes that, 
on his VA audiological evaluation in December 2004, pure tone 
threshold average in the right ear was 56 decibels and in the 
left ear it was 46 decibels.  Speech recognition ability was 
94 percent correct in the right ear and 96 percent correct in 
the left ear.  These findings correspond to Level I hearing 
in the right ear and Level I hearing in the left ear, under 
Table VI, and warrant the noncompensable disability 
evaluation under Table VI. Diagnostic Code 6100 that was 
assigned prior to May 31, 2007.

On his most recent VA audiological evaluation in May 2007, 
pure tone threshold average in the right ear was 56 decibels 
and in the left ear was 53 decibels.  Speech recognition 
ability was 92 percent correct in the right ear and 96 in the 
left ear.  These findings correspond to Level IV (bumped to 
Level V) hearing in the right ear and Level I hearing in the 
left ear, under Table VI (left ear) and Table VIa (right 
ear), and warrant the currently assigned 10 percent rating, 
effective from May 31, 2007.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI, VIa, and VII of 38 
C.F.R. §§  4.85, 4.86, results in a noncompensable rating for 
his service-connected bilateral hearing loss, prior to May 
31, 2007, and a 10 percent rating thereafter.  We appreciate 
the veteran's concern that he is unable to hear softly spoken 
conversation but no specific compensation is provided based 
upon such inability.  Our sympathy is with the veteran.

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of a compensable rating for the 
service-connected bilateral hearing loss prior to May 31, 
2007 and in excess of 10 percent thereafter.  The 
preponderance of the objective medical evidence is clearly 
against the claim.  38 U.S.C.A. § 5107(b).


ORDER

A compensable evaluation for bilateral hearing loss for the 
period from October 14, 2004 to May 30, 2007, and a rating in 
excess of 10 percent from May 31, 2007 is denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


